Citation Nr: 1035132	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-33 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).    

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse 



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1978 to May 1981, July 1982 to May 1984, and from June 1984 
to December 1994.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.   

The issue of service connection for residuals of a head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that PTSD is related to service.    

2.  The evidence of record does not preponderate against the 
Veteran's claim that a right knee disorder relates to his 
service-connected left knee disorder.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).  

2.  The Veteran's right knee disorder is related to a service-
connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the claims decided here, 
the Board has determined that the evidence supports a grant of 
the benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II.  The Merits to the Claims for Service Connection

The Veteran claims that he incurred a psychiatric disorder during 
service.  Moreover, he claims that incurred a right knee disorder 
as a result of disability associated with his service-connected 
left knee disorder.  As such, he has claimed service connection 
for psychiatric and right knee disorders.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

The Board will address the Veteran's two claims separately below.  

	PTSD

The Veteran claims that he incurred PTSD during service.  He 
claims that he incurred this disorder as a result of two non-
combat stressors - after almost being killed by a plane on an 
aircraft carrier, and by viewing dead bodies in the Philippines.  

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus between 
the claimed in-service stressor and the current symptomatology of 
the PTSD.  See 38 C.F.R. § 3.304(f) (2009); see also Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997), and Pentecost v. Principi, 
16 Vet. App. 124, 129 (2002).  

Importantly, a claimed non-combat stressor must be verified - the 
Veteran's uncorroborated testimony is not sufficient to verify a 
non-combat stressor.  Cohen, 10 Vet. App. at 146-47; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).    

In this matter, medical evidence of record indicates that the 
Veteran has been diagnosed with PTSD.  In an April 2006 discharge 
summary report reflecting inpatient psychiatric treatment at the 
Naval Medical Center in San Diego, California, the Veteran is 
diagnosed with  PTSD "service related."  In September and 
November 2007 statements of record from private physicians, the 
Veteran is also diagnosed with PTSD.  

Moreover, the record contains documents which tend to corroborate 
the Veteran's claimed stressors during service.  In a letter 
dated in September 1978, the Veteran's commanding officer 
expressed appreciation for the Veteran's assistance in the 
Philippines in recovering "missing bodies of approximately 
thirty-two people buried in a mudslide which occurred during the 
early part of August 1978."  In a lay statement dated in 
November 2006, a former shipmate of the Veteran reports that the 
Veteran once "wandered out onto the catwalk, apparently unaware 
that flight operations were in effect."  He indicated that in 
order to "spare him from potential harm two flight deck handlers 
tackled him to the deck and then escorted him off the 
catwalk[.]"  The Board notes that the record also indicates that 
the Veteran experienced a mental health disorder during service.  
Service treatment records dated in December 1980, March 1992, 
July 1992, November 1992, December 1992, and March 1993 reflect 
treatment for stress, insomnia, marital problems, depression, 
worry, and perhaps even "anti-social personality traits."  
     
Further, the record contains medical evidence that provides a 
nexus between the in-service stressors and the current 
symptomatology of the PTSD.  See 38 C.F.R. § 3.304(f) (2009); see 
also Cohen, supra.  Each of the two medical reports of record 
attributes the Veteran's PTSD to service.  

As such, service connection for PTSD is warranted here.  

	Right Knee Disorder

As noted, the Veteran also claims service connection for a right 
knee disorder secondary to his service-connected left knee 
disorder.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a).

In this matter, the evidence of record shows that the Veteran has 
a current right knee disorder.  A March 2009 letter from a 
private physician notes a diagnosis of severe degenerative 
arthritis in the right knee.  A January 2009 VA compensation 
examination report of record notes a diagnosis of right 
patellofemoral pain syndrome, patellar chondromalacia status post 
medial meniscectomy, chondroplasty of the medial femoral condyle.  
A July 2008 private physical therapy report indicates that the 
Veteran had undergone arthroscopic surgery "two or three 
months" earlier, and notes a diagnosis of right patellar 
tendonitis.  An April 2008 private operative report provides a 
post-operative diagnosis of internal derangement, right knee.  
The April 2006 navy medical report notes a diagnosis of patellar 
osteoarthritis.  And a March 2004 private x-ray report indicates 
right knee degenerative joint disease.  

As to whether a right knee disorder relates to the Veteran's 
service-connected left knee disorder, the Board finds the 
evidence of record in equipoise.  See 38 U.S.C.A. § 5107(b).  Two 
physicians address the Veteran's claim to secondary service 
connection, and disagree over the Veteran's theory of causation.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (noting that the 
Board must account for the evidence it finds persuasive or 
unpersuasive).   

In April 2008 and March 2009 letters, a private physician found 
the Veteran's right knee disorder related to the left knee 
disorder.  This examiner stated that degenerative changes in the 
right knee were likely caused by "increased stress [placed] on 
the knee as a result of his left knee surgery[.]"  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (supporting clinical data or 
other rationale should accompany medical opinion).  This 
physician indicated review of the Veteran's claims file, 
moreover.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described).  

By contrast, the January 2009 VA examiner found the Veteran's 
right and left knee disorders likely unrelated.  This examiner 
supported his opinion with a rationale by stating that the left 
knee disability was not severe enough to give rise to the type of 
overcompensation that would cause a right knee disorder.  And 
this physician also indicated a review of the claims file.    

The Board has reviewed these conflicting opinions and finds each 
of probative value.  Each is clearly stated.  Each is supported 
by a rationale.  Each is subsequent to a review of the claims 
file.  And each is rendered by a physician who personally 
evaluated the Veteran.  As each of these physicians rendered an 
opinion of probative value, the Board cannot find that the 
evidence of record preponderates against the Veteran's claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against the 
claim).  Indeed, a reasonable doubt has been created in the 
record.  This is an appropriate case therefore in which to grant 
the claim by invoking VA's doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for PTSD is granted.    

2.  Entitlement to service connection for degenerative changes in 
the right knee is granted.  


REMAND

The record demonstrates that the Veteran injured his head during 
a motor vehicle accident when he was three years old.  

Service treatment records - dated in May 1980, March 1990, and 
November 1991 - indicate that the Veteran may have further 
injured his head, to include the skin on his head, on two 
occasions during service.  

The record is not clear, however, whether the Veteran has a 
current head injury related to the in-service injuries.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any head 
disorder, to include scar tissue on the 
Veteran's head.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  If the examiner finds evidence of a 
current head disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 50 
percent or greater) that the head disorder 
relates to the Veteran's in-service 
injuries.  In rendering the opinion, the 
examiner should discuss the evidence of 
record indicating in-service trauma to the 
head, and the evidence of record 
indicating a pre-service head injury at 3 
years of age.  Any conclusion reached 
should be supported by a rationale.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).   




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


